DETAILED ACTION
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Claims 1-28 are pending for examination.

Election/Restrictions
3.     This application contains claims directed to the following patentably distinct species:           Group I (claims 1-25) is drawn to a magnetoresistive element, comprising: a heavy metal layer that is an epitaxial layer; and a junction portion including a recording layer that is provided on the heavy metal layer and includes a ferromagnetic layer magnetized in an in-plane direction, the ferromagnetic layer is an epitaxial layer, a barrier layer that is provided on the recording layer and includes an insulating body, and a reference layer that is provided on the barrier layer and has magnetization fixed in the in-plane direction, wherein the recording layer is subjected to magnetization reversal by applying a write current to the heavy metal layer (as recited in claim 1); a magnetoresistive element, comprising: a heavy metal layer; and a junction portion including a recording layer that is provided on the heavy metal layer, a barrier layer that is provided on the recording layer and includes an insulating body, and a reference layer that is provided on the barrier layer and has magnetization fixed in an in-plane direction, wherein the recording layer is a stacked film including a ferromagnetic layer that is an epitaxial layer, in the stacked film a ferromagnetic layer and a non-magnetic layer are alternately stacked, and is a ferromagnetic layer in which a layer closest to the heavy metal layer side and a layer closest to the barrier layer side are magnetized in the in-plane direction, and the recording layer is subjected to magnetization reversal by applying a write current to the heavy metal layer (as recited in claim 5); a magnetoresistive element, comprising: a heavy metal layer; and a junction portion including a recording layer that is provided on the heavy metal layer, a barrier layer that is provided on the recording layer and includes an insulating body, and wherein the recording layer is a stacked film in which a ferromagnetic layer and a non- magnetic layer are alternately stacked, and a layer closest to the heavy metal layer side and a layer closest to the barrier layer side are a ferromagnetic layer, the ferromagnetic layer is magnetized in the in-plane direction, at least one of the layer closest to the heavy metal layer side and the layer closest to the barrier layer side of the recording layer is thinner than the other ferromagnetic layer of the recording layer, and the recording layer is subjected to magnetization reversal by applying a write current to the heavy metal layer (as recited in claim 20); and a magnetic memory device, comprising: a magnetoresistive element array including a plurality of magnetoresistive elements that include a junction portion including a heavy metal layer, a recording layer that is provided on the heavy metal layer and is capable of being subjected to magnetization reversal, a barrier layer that is provided on the recording layer, and a reference layer that is provided on the barrier layer and has a fixed magnetization direction, in the magnetoresistive element array the heavy metal layer of one magnetoresistive element is stretched in a first direction, the stretched heavy metal layer is shared by the plurality of other magnetoresistive elements, and the junction portion is arranged in the first direction, on the heavy metal layer; and a difference amplifier outputting a voltage according to a resistance difference between two junction portions selected from the magnetoresistive element array (as recited in claim 25). 2
           Group II (claims 26-28) is drawn to a magnetic memory device that includes a magnetoresistive element array including a plurality of junction portions including a recording layer capable of being subjected to magnetization reversal, a barrier layer, and a reference layer having a fixed magnetization direction, on a heavy metal layer stretched in a first direction, in the magnetoresistive element array the junction portions are arranged in the first direction, and stores data in accordance with a resistance value of the junction portion, the device comprising: a difference amplifier to which two junction portions selected from the plurality of junction wherein in the magnetoresistive element array, in a case where a reset current is applied between one end portion and the other end portion of the heavy metal layer, a magnetization direction of the recording layer of each of the junction portions is aligned in a predetermined direction, in a case where a write current is applied between the one end portion and the other end portion of the heavy metal layer, in a state in which the magnetization direction of the recording layer is aligned in the predetermined direction, and a write auxiliary current is applied from the reference layer of one junction portion to the reference layer of the other junction portion through8 Active\1 17385603.v1-12/22/20First Preliminary AmendmentDocket No.: 111327.00048 the heavy metal layer, one recording layer of two junction portions to which the write auxiliary current is applied is subjected to magnetization reversal, the difference amplifier outputs a voltage based on a difference between a current to be applied to the one junction portion and a current to be applied to the other junction portion, and data stored in the one junction portion and the other junction portion is read on the basis of an output voltage of the difference amplifier (as recited in claim 26); and a writing and reading method for a magnetic memory device that includes a magnetoresistive element array including a plurality of junction portions including a recording layer capable of being subjected to magnetization reversal, a barrier layer, and a reference layer having a fixed magnetization direction, on a heavy metal layer stretched in a first direction, in the magnetoresistive element array the junction portions are arranged in the first direction, and stores data in accordance with a resistance value of the junction portion, the method comprising: a reset step of applying a reset current to the heavy metal layer and of aligning a magnetization direction of the recording layer of each of the junction portions in a predetermined direction; a write step of applying a write current to the heavy metal layer and of applying of a write auxiliary current from the reference layer of one junction portion to the reference layer of the other junction portion through the heavy metal layer; and a read step of reading data stored in the one junction portion and the other junction portion, on the basis of a difference between a current to be applied to the one junction portion and a current to be applied to the other junction portion (as recited in claim 27).
4.  The species of groups I and II are independent or distinct because groups I and II recite different operations/functions for magnetoresistive memory element as highlighted (underlined) in the claims above. In addition, these species are not obvious variants of each other based on the current record.
      Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
         a)    the inventions have acquired a separate status in the art in view of their different classification;
         (b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
         (c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies and/or search queries);
         (d)    the prior art applicable to one invention would not likely be applicable to another invention;
         (e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.          The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
        Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the imitations of an allowable generic claim as provided by 37 CFR 1.141.   
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
      Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827